DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 29-36, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (US Pat. 4,692,623, hereinafter Roberts).
Regarding claim 21, Fig. 1 of Roberts discloses an optical component (100) in a path of a laser beam (see col. 3, lines 10-26); and a sensor system comprising an electrically conductive element (100) disposed at the optical component, wherein during use of the system the laser beam is incident on the electrically conductive element (see col. 3, lines 32-54); and a monitoring system operative to monitor a physical quantity representative of an electrical resistance of the electrically conductive element and to determine, based on the physical quantity, at least one of a position of the laser beam relative to the optical component and a temperature of the optical component (see col. 3, lines 10-60).
Regarding claim 22, Fig. 1 of Roberts discloses a positional control system operative to determine an adjustment to be made to operation of a further component based on the physical quantity (see col. 3, lines 10-26).
Regarding claim 23, Fig. 1 of Roberts discloses a component of at least one of a laser system configured to generate the laser beam or a beam delivery system configured to deliver the laser beam to a predetermined site (see col. 3, lines 10-26).

Regarding claim 25, Fig. 1 of Roberts discloses the positional control system is operative to adjust a spatial attribute of the optical component or a further spatial attribute of a further optical component located on the path of the laser beam (see col. 3, lines 10-26).
Regarding claim 29, Fig. 1 of Roberts discloses the electrically conductive element (100) is one of a plurality of electrically conductive elements (100.n) disposed on or within the optical component (see col. 3, lines 32-43); and the monitoring system is operative to monitor physical quantities representative of an electrical resistance of each of the plurality of electrically conductive elements and to determine, based on the physical quantities, a position of the laser beam relative to the optical component (see col. 3, lines 10-60).
Regarding claim 30, Fig. 2C of Roberts discloses the plurality of electrically conductive elements is electrically isolated from a second one of the plurality of electrically conductive elements (see Fig. 2C).
Regarding claim 31, Fig. 2B of Roberts discloses a first one of the plurality of electrically conductive elements is provided at a first depth along a path of incidence of the laser beam and a second one of the plurality of electrically conductive elements is provided at a second depth (back surface of the glass substrate) along the path of incidence of the laser beam (see col. 3, lines 32-60).

Regarding claim 33, Fig. 2B of Roberts discloses a first plurality of electrically conductive elements extending in a first direction and disposed at a first depth along a path of incidence of the laser beam, and a second plurality of electrically conductive elements extending in a second direction and disposed at a second depth (back surface of the glass substrate) along a path of incidence of the laser beam (see col. 3, lines 32-60).
Regarding claim 34, Fig. 1 of Roberts discloses the optical component is a functional component of any one of a laser configured to generate a laser beam, a beam delivery system configured to deliver the laser beam to a radiation source, a radiation source and/or a lithographic apparatus (see col. 1, lines 13-51).
Regarding claim 35, Fig. 2B of Roberts discloses the optical component comprises a mirror, a lens, or a window (see Fig. 2B).
Regarding claim 36, Fig. 1 of Roberts discloses the optical component is one of a plurality of optical components; the sensor system comprises at least one electrically conductive component disposed on each of one of the plurality of optical components respectively; and the monitoring system is configured to determine a position of the laser beam relative to each of the plurality of optical components (see col. 3, lines 11-26).
Regarding claim 39, Fig. 1 of Roberts discloses an optical component located in a path of a laser beam (see col. 3, lines 10-26), and a sensor system comprising an 
Regarding claim 40, Fig. 1 of Roberts discloses monitoring a physical quantity representative of an electrical resistance of an electrically conductive element disposed at an optical component that, in operational use of the optical component, is exposed to a laser beam (see col. 3, lines 10-26); and determining, based on the physical quantity, a position of the laser beam relative to the optical component and/or a temperature of the optical component (see col. 3, lines 10-60).

Claims 21, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinson (US Pat. 3,939,706, hereinafter Pinson).
Regarding claim 21, Fig. 1 of Pinson discloses an optical component (14) located in a path of a laser beam (16); and a sensor system comprising an electrically conductive element (32) disposed at the optical component; wherein during use of the system the laser beam (16) is incident on the electrically conductive element (see col. 2, lines 32-65); and a monitoring system operative to monitor a physical quantity representative of an electrical resistance of the electrically conductive element and to determine, based on the physical quantity, at least one of a position of the laser beam 
Regarding claim 26, Fig. 1 of Pinson discloses a thermal control system operative to control a temperature of the optical component in dependence on the physical quantity (see col. 4, lines 20-60).
Regarding claim 28, Fig. 1 of Pinson discloses the electrically conductive element is formed from a material comprising at least one noble metal (i.e. platinum) (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Frijns (US PGPub 2008/0017810, hereinafter Frijns).
Regarding claims 37 and 38, Fig. 1 of Roberts discloses an optical component (100) in a path of a laser beam (see col. 3, lines 10-26); and a sensor system comprising an electrically conductive element (100) disposed at the optical component, wherein during use of the system the laser beam is incident on the electrically conductive element (see col. 3, lines 32-54); and a monitoring system operative to monitor a physical quantity representative of an electrical resistance of the electrically 
A difference between Roberts and the claimed invention is a laser produced plasma radiation source for producing a plasma through interaction of a laser beam produced by the laser with a fuel target. However, in the same field of endeavor, Fig. 1 of Frijns discloses an optical component (IF1) in a path of a laser beam (B) (see paragraph [0033]); and a sensor system comprising an electrically conductive element disposed at the optical component, wherein during use of the system the laser beam (B) is incident on the electrically conductive element (see paragraph [0033]); and a monitoring system operative to monitor a physical quantity representative of an electrical resistance of the electrically conductive element and to determine, based on the physical quantity, at least one of a position of the laser beam relative to the optical component and a temperature of the optical component (see paragraph [0033]). Frijns further discloses that the device produces a laser produced plasma radiation source through interaction of a laser with a fuel target (see paragraph [0005]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify the known sensor arrangement, such as the device of Roberts, in a radiation system with a positioning sensor as disclose by Frijns for the purpose of alignment as taught by Frijns (see paragraph [0005]).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the electrically conductive element comprises a line of electrically conductive material having a width that is less than a wavelength of the laser beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Hanway Chang
July 14, 2021
/Hanway Chang/           Examiner, Art Unit 2881